DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 18 July 2022, claim(s) 1 and 19 is/are amended per Applicant’s request. Claim(s) 11-18 is/are cancelled. Claim(s) 2 is/are new. Therefore, claims 1-10 and 19-28 are presently pending in the application, of which, claim(s) 1 and 19 is/are presented in independent form.

An IDS was received on 7 June 2022; all references have been considered.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.
Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 19-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCandia et al., Dynamo: Amazon’s Highly Available Key-Value Store, SOSP ’07, October 14-17, 2007, retrieved on 11 April 2022, retrieved from the internet <URL: https://www.allthingsdistributed.com/files/amazon-dynamo-sosp2007.pdf>(hereinafter Dynamo).

As per claim 1, Dynamo teaches a non-transitory storage medium having stored therein instructions (Section 5) that are executable by one or more hardware processors for: 
performing, while a stream of Input/Output operations (lOs) is being applied to a source dataset at the same time as the source dataset is being replicated to a target dataset (Introduction – that the service is required to always be able to “write to and read from its data store, and that its data needs to be available across multiple data centers” and the fact that consistency is maintained “among replicas during updates … by a quorum-like technique and a decentralized replica synchronization protocol” demonstrates that Dynamo performs this limitation), operations comprising: 
receiving a replicated IO that was previously applied to a source dataset tree (Section 4.5 – “put() request” and 4.7); 
applying the replicated IO to a target dataset tree by entering an updated hash value in the target dataset tree (Section 4.7); 
applying a timestamp to the target dataset tree (Section 4.5 - “vector clock”); and
checking for consistency between the source dataset and the target dataset as of a specific Point-in-Time (PIT) (Section 4.5 – “coordinator then sends the new version (along with the new vector clock) to the N highest-ranked reachable nodes. If at least W-1 nodes respond then the write is considered successful.” Thus at the time of the response of the W-1’th node there is confirmed consistency between the source and the target datasets for the given vector clock.).

As per claim 19, Dynamo teaches a method (Section 5), comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 2 and 20, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the source dataset tree and the target dataset tree each comprise a respective Merkle tree (Section 4.7).

As per claims 3 and 21, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein each hash in the source dataset tree, and each hash in the target dataset tree, has a respective associated timestamp (Sections 4.5 and 4.7).

As per claims 4 and 22, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein applying a timestamp to the target dataset tree comprises associating the timestamp with a root hash of the target dataset tree (Sections 4.5 and 4.7).

As per claims 5 and 23, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the stream of lOs comprises one or more of a write operation and a delete operation (Section 4.3 – “deleted items can resurface”. Explicitly therefore there has been a delete operation, and inherently there must have been a write operation in order for there to be something to delete.).

As per claims 6 and 24, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the replicated IO is a replication of an IO in the stream of lOs (Introduction and Section 4.5).

As per claims 7 and 25, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the operations further comprise applying the stream of lOs to a source volume and to a target volume (Section 4.5).

As per claims 8 and 26, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the operations further comprise receiving, from a source, a value of a root hash of the source dataset tree (Section 4.7 – “two nodes exchange the root of the Merkle tree”).

As per claims 10 and 28, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the timestamp of the target dataset tree is the same as a timestamp of the most recent update to the target dataset tree (Sections 4.5 and 4.7; see also Figure 3).

Claim(s) 9 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dynamo as evidenced by Oracle Database Online Documentation, 10g Release 2 (10.2), archived 27 November 2011, retrieved on 12 April 2022, retrieved from the Internet <URL: https://web.archive.org/web/20111127132008/https://docs.oracle.com/cd/B19306_01/server.102/b14220/logical.htm> (hereinafter Oracle).

As per claim 9 and 27, Dynamo teaches the non-transitory storage medium as recited in claim 1, wherein the source dataset tree comprises hashes of data blocks stored in a source volume, and the target dataset tree comprises hashes of data blocks stored in a target volume (Section 4.7 – “leaves are hashes of the values of individual keys”. While Dynamo does not explicitly establish that the keys are data blocks or comprised thereof, Oracle does make clear that this would have been the case as a “data block is the smallest unit of data used by a database.” Oracle at Overview of Data Blocks.).

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. The applicant raises two arguments and they are addressed in the order they were presented by the applicant.
First, the applicant argues that Dynamo teaches replication synchronization, but that the claims require a source dataset and a target dataset and that this is different from replication. The examiner disagrees. In any replication there is a source of the replicated data and a target (the nodes to which the data is replicated from the original); thus for any replication operation there is inherently a source dataset and a target dataset.
Second, the applicant argues that the examiner failed to show the newly amended limitations. As they were not previously present in the claims, naturally the examiner did not address them; the rejection has been amended to address the new claim limitations.
The examiner thanks the applicant for pointing out that claim 28 was unaddressed. The examiner was unaware of claim 28’s existence due to the fact that the applicant did not begin their remarks on a separate page from the listing of claims as required by 37 CFR 1.121 (“The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment….Each section of an amendment document (e.g., amendment to the claims, … and remarks) must begin on a separate sheet.”) (Emphasis added). However, as claim 28 is substantively identical to claim 10 there would appear to be no harm done as the applicant was clearly on notice of what the rejection would have been. In the interest of compact prosecution claim 28 is considered new and an Office action is issued rather than sending of a notice of non-compliant response. The current Office action reflects claim 28 as pending and is rejected as claim 10 is/was.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165